Citation Nr: 1524751	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for a left knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to an initial rating in excess of 10 percent prior to January 20, 2009, for degenerative joint disease of the right knee with radial tear of the horn of the medial meniscus and for a rating in excess of 20 percent after January 20, 2009.

8.  Entitlement to an effective date earlier than March 7, 2005, for the award of service connection for degenerative joint disease of the right knee with radial tear of the horn of the medial meniscus.

9.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2009 and June 2011 by or on behalf of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2011 rating decision granted an increased 20 percent rating for degenerative joint disease of the right knee with radial tear of the horn of the medial meniscus.  The Board, in pertinent part, remanded the right knee increased rating claim for additional development in July 2010.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") affirmed the Board's July 2010 denial of entitlement to service connection for a left knee disability in July 2011.

In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran provided additional evidence in support of his claims in April 2015 and waived Agency of Original Jurisdiction (AOJ) consideration of that evidence.

The issues of entitlement to service connection for a left knee disability, a right hip disability, diabetes mellitus, and hypertension, entitlement to an increased rating for a right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In correspondence dated April 15, 2015, the Veteran, through his accredited representative, requested withdrawal of his appeal for entitlement service connection for high cholesterol and for an effective date earlier than March 7, 2005, for the award of service connection for degenerative joint disease of the right knee with radial tear of the horn of the medial meniscus.

2.  A July 2010 Board decision denied entitlement to service connection for a left knee disability; and, the Court affirmed that determination in July 2011.

3.  Evidence added to the record since the July 2010 decision raises a reasonable possibility of substantiating the service connection claim.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for an effective date earlier than March 7, 2005, for the award of service connection for degenerative joint disease of the right knee with radial tear of the horn of the medial meniscus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  New and material evidence was received, and the claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence dated April 15, 2015, the Veteran, through his accredited representative, requested withdrawal of his appeal for entitlement service connection for high cholesterol and for an effective date earlier than March 7, 2005, for the award of service connection for degenerative joint disease of the right knee with radial tear of the horn of the medial meniscus.  There are no remaining allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

New and Material Evidence Claim

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim to reopen by correspondence dated in January 2012.

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A July 2010 Board decision denied entitlement to service connection for a left knee disability.  The Board essentially held that the preponderance of the evidence was against the finding that the Veteran's left knee disability had its onset in service or was otherwise etiologically related to service or a service connected disability.  The Veteran appealed that decision and it was affirmed by the Court in July 2011.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

The evidence added to the record since the July 2010 decision includes VA treatment and examination reports, a July 2011 VA medical statement, Social Security Administration (SSA) records, and statements and testimony in support of the claim.  The July 2011 VA medical statement noted, in pertinent part, that the Veteran's left knee pain was most likely caused by or a result of his service-connected right knee disability due to his having depended more on his left knee.  

The Board finds that the evidence received is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes a July 2011 medical statement not previously of record that may reasonably result in substantiation of the claim.  Although a subsequent VA examiner asserted the July 2011 VA medical statement appeared to have been provided without consideration of evidence demonstrating a left knee injury in 1997, the credibility of the evidence is presumed for the purpose of reopening the claim.  Therefore, the claim as to this matter must be reopened.


ORDER

The claim for entitlement to service connection for high cholesterol is dismissed.

The claim for entitlement to an effective date earlier than March 7, 2005, for the award of service connection for degenerative joint disease of the right knee with radial tear of the horn of the medial meniscus is dismissed.

The application to reopen a claim for entitlement to service connection for a left knee disability is granted.



REMAND

A review of the record reveals that additional development is required prior to appellate review.  The Board notes that at his April 2015 hearing the Veteran asserted that his service-connected right knee disability had increased in severity since his last VA examination.  He asserted, in essence, that his obesity was due to inactivity as a result of his service-connected right knee disability and that his left knee disability, right hip disability, diabetes mellitus, and hypertension were either caused or aggravated by obesity.  He expressed disagreement with the opinion of an April 2011 VA examiner to the extent it was determined that his diabetes and hypertension were genetically determined conditions.  He reported the opinion was not based on any genetic testing and he provided medical literature in support of his claims.  He had previously provided a July 2011 VA medical statement that included opinions that his left knee and right hip disorders were as likely as not caused by his service-connected right knee disability.  A March 2010 VA examiner also stated that it was probable that his obesity was causing left knee strain.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Here, the Board finds the Veteran should be afforded a new VA examination.  Prior to the examinations, up-to-date VA treatment records should be obtained.

The Board also notes that VA records show the Veteran began a vocational rehabilitation program in June 2014.  The records associated with that program are pertinent to the TDIU issue on appeal.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  All records obtained should be associated with the appellate record.

2.  The AOJ should obtain relevant VA Vocational Rehabilitation files for the appellate record.  All records obtained should be associated with the appellate record.

3.  Schedule the Veteran for a VA examination for opinions as to: 

(a) the severity of his service-connected degenerative joint disease of the right knee with radial tear of the horn of the medial meniscus, provide ranges of motion in degrees, and state whether there is any additional loss of function due to pain, fatigability, incoordination, weakened motion, or excess motion.  The claims files (including VVA and VBMS files) must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be conducted.  

(b) whether it is at least as likely as not (50 percent probability or greater) he has a present left knee or right hip disability that was caused or aggravated by his service connected right knee disability, to include any gait problem experienced by the Veteran or obesity that developed or was aggravated as a result of his service-connected right knee disability.  The examiner must address the March 2010, July 2011, and April 2013 VA medical opinions.  The claims files (including VVA and VBMS files) must be reviewed by the examiner in conjunction with the examination.  
	
Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Upon receipt of any competent evidence indicating the Veteran's obesity developed or was aggravated as a result of his service-connected right knee disability, a clarifying medical opinion should be obtained from the April 2011 VA examiner, or if unavailable from another appropriate VA examiner.  The examiner should address whether it is at least as likely as not (50 percent probability or greater) he has diabetes mellitus and/or hypertension that were caused or aggravated by his service connected right knee disability.  The claims files (including VVA and VBMS files) must be reviewed by the examiner in conjunction with the examination.  
	
Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


